THIBODEAUX, Judge.
For the reasons discussed in the consolidated appeals of Jeff and Mary Poe, et al. v. PPG Industries, Hartford Accident and Indemnity, First State Insurance Company and Twin City Fire Insurance Company, 00-1141 (La.App. 3 Cm. 3/28/01); 782 So.2d 1168, and Clay Adams, et al. v. PPG Industries, Hartford Accident and Indemnity, First State Insurance Company and Twin City Fire Insurance Company, 00-1142 (La.App. 3 Cir. 3/28/01); 782 So.2d 1167, we deny the supervisory writ and affirm the trial court’s judgment denying Hartford’s motion for summary judgment.
WRIT DENIED.
PETERS, J., concurs in the result.